DETAILED ACTION
Claims 1-30 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-30 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Subject Matter Eligibility Criteria - Step 1:
Claims 1-10 are directed to a method (i.e., a process) and claims 11-30 are directed to a system (i.e., a machine).  Accordingly, claims 1-30 are all within at least one of the four statutory categories.  
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, as supported by relevant case law), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.  MPEP 2106.04(a).
Representative independent claim 11 includes limitations that recite at least one abstract idea.  Specifically, independent claim 11 recites:
11. A system for identifying risks of opioid prescriptions comprising: 
an opioid analytics server having a processor and a memory; and 
a first electronic health records system in communication with said opioid analytics server, wherein said processor is configured to: 
receive a risk assessment profile for analyzing opioid risks for a patient; 
extract a first set of health records from said first electronic health records system based on said risk assessment profile; 
process said first set of health records to determine a set of goals, a set of outcomes, and a set of risk factors; 
determine, based on said set of goals, said set of outcomes, and said set of risk factors, a plurality of recommended tasks; and 
provide a user interface comprising a first region containing information associated with said set of goals and said set of outcomes, a second region containing information associated with said set of risk factors, a third region associated with said plurality of tasks, and a fourth region configured to display a treatment tracking tool.
The Examiner submits that the foregoing underlined limitations constitute “a mental process” because receiving a risk profile, extracting health records, processing the records, and determining recommended tasks are observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind or with pen and paper.  As an example, a user could practically in their mind receiving a risk profile, extracting health records, processing the records, and determining recommended tasks.  
Accordingly, the claim recites at least one abstract idea.
Furthermore, Claims 2, 12, and 22 recite using an algorithm to determine an opioid risk score, Claims 3, 13, and 23 recite extracting and processing additional data, Claims 4, 14, and 24 recite identifying a drug monitoring program to share information with, Claims 5-6, 15-16, and 25-26 recite determining condition status based on different data, Claims 8, 18, and 28 recite applying data to generate a report, and Claims 10, 20, and 30 recite identifying treatment options for a patient based on data. However, these dependent claims further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract). 
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  MPEP §2106.05(I)(A).
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
11. A system for identifying risks of opioid prescriptions comprising: 
an opioid analytics server having a processor and a memory; and 
a first electronic health records system in communication with said opioid analytics server, wherein said processor is configured to: 
receive a risk assessment profile for analyzing opioid risks for a patient; 
extract a first set of health records from said first electronic health records system based on said risk assessment profile; 
process said first set of health records to determine a set of goals, a set of outcomes, and a set of risk factors; 
determine, based on said set of goals, said set of outcomes, and said set of risk factors, a plurality of recommended tasks; and 
provide a user interface comprising a first region containing information associated with said set of goals and said set of outcomes, a second region containing information associated with said set of risk factors, a third region associated with said plurality of tasks, and a fourth region configured to display a treatment tracking tool.
For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of the opioid analytics server, health record system, processor, user interface, the Examiner submits that these limitations amount to merely using computers as tools to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitation of provide a user interface with different regions for displaying data, the Examiner submits that this additional limitation merely adds insignificant extra-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)) and is conventional as it merely consists of transmitting data over a network (see MPEP § 2106.05(d)(II)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea.  MPEP §2106.05(I)(A) and §2106.04(II)(A)(2).
For these reasons, representative independent claim 11 and analogous independent claims 1 & 21 do not recite additional elements that integrate the judicial exception into a practical application.  Accordingly, the aforementioned independent claims are directed to at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claims 2, 12, and 22 recite providing the risk score in a region of the user interface and merely represent insignificant extra-solution activity (e.g., receiving and transmitting data)(see MPEP § 2106.05(g)) and conventional activities as they merely consist of receiving and transmitting data over a network (see MPEP § 2106.05(d)(II)).
Claims 4, 14, and 24 recite to providing access to data to another program and merely represent insignificant extra-solution activity (e.g., receiving and transmitting data)(see MPEP § 2106.05(g)) and conventional activities as they merely consist of receiving and transmitting data over a network (see MPEP § 2106.05(d)(II)).
Claims 6, 16, and 26 recite displaying data in the user interface and merely represent insignificant extra-solution activity (e.g., receiving and transmitting data)(see MPEP § 2106.05(g)) and conventional activities as they merely consist of receiving and transmitting data over a network (see MPEP § 2106.05(d)(II)).
Claims 7-8, 17-18, and 27-28 recite to providing access to data to another program and merely represent insignificant extra-solution activity (e.g., receiving and transmitting data)(see MPEP § 2106.05(g)) and conventional activities as they merely consist of receiving and transmitting data over a network (see MPEP § 2106.05(d)(II)).
Thus, taken alone, any additional elements do not integrate the at least one abstract idea into a practical application.  Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claim 11 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
Regarding the additional limitation of provide a user interface with different regions for displaying data, the Examiner submits that this additional limitation merely adds insignificant extra-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)) and is conventional as it merely consists of transmitting data over a network (see MPEP § 2106.05(d)(II)).
The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Regarding the additional limitations of collecting various types of data (user interaction data, follow-up data) and outputting the workflow for display which the Examiner submits merely adds insignificant extra-solution activity to the abstract idea, the Examiner has reevaluated such limitations and determined them to not be unconventional as they merely consist of receiving and transmitting data over a network.  See MPEP 2106.05(d)(II).  
Therefore, claims 1-30 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-11, 13-21, & 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over Farooq (US20110295621) in view of Hoffman (US20140358576) and Damani (US20140089836).
As per claim 1, Farooq teaches a method for identifying risks for opioid prescriptions, said method implemented by a processor included within an opioid analytics server, said opioid analytics server comprising said processor and a memory, said opioid analytics server in communication with at least a first electronic health records system (para. 51: cloud server communicates with application servers that store patient data), said method comprising: 
receiving a risk assessment profile for analyzing opioid risks for a patient (para. 16-17, 45-46: predictive model used to determine risk for patient); 
extracting a first set of health records from said first electronic health records system based on said risk assessment profile (para. 16-17, 61: risk of event occurring is calculated from past patient data; using a predictive model); 
processing said first set of health records to determine a set of goals, a set of outcomes, and a set of risk factors (para. 16-20, 40-41, 70: patient data is processed and mined, values for different variables are determined including outcome data, risk data, and improvement data); 
determining, based on said set of goals, said set of outcomes, and said set of risk factors, a plurality of recommended tasks (para. 94-95: based on feature vectors determined system generates recommended workflow or action); and 
providing a user interface comprising a fourth region configured to display a treatment tracking tool (para. 72: system displays visual representation of risk of events)
Farooq does not expressly teach a first region containing information associated with said set of goals, said set of outcomes, a second region containing information associated with said set of risk factors, a third region associated with said plurality of tasks.
Damani, however, teaches to a user interface for tracking personalized health regimens including interface regions for displaying goals (Fig. 14), a region for displaying risk factors (Fig. 14), and a region for displaying tasks (Fig. 14).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the aforementioned features in Damani with Farooq based on the motivation of providing an interactive graphical user interfaces for implementing personalized health and wellness programs (Damani – para. 8).
As per claim 3, Farooq and Damani teach the method of claim 1. Farooq further teaches comprising: extracting a second set of health records from a secondary electronic health records system (para. 18: patient data extracted from multiple databases for a patient); and processing said first set of health records with said second set of health records to determine said set of goals, said set of outcomes, and said set of risk factors (para. 18: data from multiple sources used to generate feature vector data).
As per claim 4, Farooq and Damani teach the method of claim 1. Farooq further teaches further comprising: identifying a prescription drug monitoring program associated with said risk assessment profile and said first set of health records (para. 50: classifier tool used to determine risks for patient); and providing access to information from said prescription drug monitoring program from at least one of said first region and said second region (para. 102: links to different data sources may be provided or the memory is made up of the different data sources).
As per claim 5, Farooq and Damani teach the method of claim 1. Farooq does not expressly teach further comprising: determining a condition status associated with each of said set of goals and each of said set of outcomes; and providing said user interface comprising said first region containing information associated with said set of goals and said set of outcomes, wherein said first region is provided including said condition status associated with each of said set of goals and each of said set of outcomes.
Damani, however, teaches to tracking and displaying statuses associated with different goals (Fig. 14).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.
As per claim 6, Farooq and Damani teach the method of claim 1, further comprising: determining a condition status associated with each of said set of risk factors; and providing said a user interface comprising said second region containing information associated with said set of risk factors, wherein said second region is provided including said condition status associated with each of said set of risk factors.
Damani, however, teaches to tracking and displaying statuses associated with different risks (Fig. 14).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.
As per claim 7, Farooq and Damani teach the method of claim 1. Farooq further teaches further comprising: identifying at least one additional reporting tool (para. 83-84: workflow tool uses patient data to determine patient progression over time); and providing access to said at least one additional reporting tool using said user interface (para. 102: links to different data sources may be provided or the memory is made up of the different data sources).
As per claim 8, Farooq and Damani teach the method of claim 7. Farooq further teaches further comprising: applying said first set of health records to said at least one reporting tool to generate a trend report; and providing access to said trend report using said user interface (para. 83-84: workflow tool uses patient data to determine patient progression over time and outputs reminders and recommendations).
As per claim 9, Farooq and Damani teach the method of claim 8. Farooq does teaches further comprising: generating said trend report, wherein said trend report includes a first report region indicating patient prescriptions over a time period (para. 72, 74, 104: values from patient record are inserted and capable of display via a visual representation of the data; values include prescription data).
Farooq does not expressly teach a second report region indicating patient critical events over said time period, and a third report region indicating information associated with said set of goals and said set of outcomes over said time period.
Damani, however, teaches to a user interface for tracking personalized health regimens including interface regions for displaying goals (Fig. 14), a region for displaying risk factors (Fig. 14), and a region for displaying tasks (Fig. 14). Damani also teaches to displaying events, goals, and outcomes in a time period via regions in a user interface (Fig. 14).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.
As per claim 10, Farooq and Damani teach the method of claim 1. Farooq teaches wherein providing the fourth region configured to display a treatment tracking tool further comprises: extracting a second set of health records from a first electronic health records system based on a risk assessment profile (para. 48-50: system extracts multiple types of data records based on machine learning model); determining from the second set of health records, a first listing of past treatment approaches for chronic pain, and a second listing of current treatment approaches for chronic pain (para. 76, 110-111: system obtains guidelines for treatment using a library of mitigation plans); analyzing the first listing and the second listing to determine a third listing of future treatment approaches (para. 76: system can create a new mitigation plan by combining recommendations); and providing the treatment tracking tool within the fourth region, wherein the treatment tracking tool is configured to present at least the first, second, and third listing (para. 75-77: output generated includes recommended clinical actions and other information).
Farooq does not expressly teach to providing the treatment tracking tool within the fourth region and a fourth listing of identified risks.
Damani, however, teaches to a user interface for tracking personalized health regimens including interface regions for displaying goals (Fig. 14), a region for displaying risk factors (Fig. 14), and a region for displaying tasks (Fig. 14).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.
Claims 11 & 13-20 recite substantially similar limitations as those already addressed in claims 1 & 3-10, and, as such, are rejected for similar reasons as given above.
Claims 21 & 23-30 recite substantially similar limitations as those already addressed in claims 1 & 3-10, and, as such, are rejected for similar reasons as given above.

Claims 2, 12, & 22 are rejected under 35 U.S.C. 103 as being unpatentable over Farooq (US20110295621) in view of Hoffman (US20140358576) and Damani (US20140089836).
As per claim 2, Farooq and Damani teach the method of claim 1, but do not expressly teach further comprising: identifying a first opioid risk scoring tool, wherein said first opioid risk scoring tool comprises an algorithm used to analyze a level of risk associated with opioid risks for a patient; applying said first opioid risk scoring tool to said first set of risk factors to determine an opioid risk score; and providing an opioid risk score in said second region.
Hoffman, however, teaches to using a risk calculating system to determine a patients risk score and outputting the risk score to the user (Fig. 4; para. 54, 88-89).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the aforementioned features in Farooq and Damani with Hoffman based on the motivation of rationalize medical intervention, e.g., drug, vaccine, medication, dietary supplement, and/or medical device, safety-related information data into a structure, scoring, and ranking system amenable to efficient understanding (Hoffman – para. 14.
Claims 12 & 22 recite substantially similar limitations as those already addressed in claim 2, and, as such, are rejected for similar reasons as given above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Donaldson (US 20210065909) teaches systems and methods for predicting risk of a substance use disorder and for providing decision support to healthcare professionals to implement a treatment regimen recommendation and mitigate any potential risk of a substance use disorder.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan K Ng whose telephone number is (571)270-7941. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan Ng/           Primary Examiner, Art Unit 3626